     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 1 of 8 Page ID #:1




     Jeremy E. Branch
 1
     The Law Offices of Jeffrey Lohman P.C.
 2   4740 Green River Road, suite 310
     Corona, CA 92880
 3
     (T): (657) 363-3332
 4   Email: JeremyB@jlohman.com
     Attorneys for Plaintiff
 5

 6                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 7
                            LOS ANGELES DIVISION
 8

 9   KRISTINE FRANKEL,                         Case No.:
10               Plaintiffs,                   PLAINTIFF’S COMPLAINT
11         v.                                  (Telephone Consumer Protection
                                               Act)
12
     KOHL’S CORPORATION,
13
                 Defendant.
14

15

16
           KRISTINE FRANKEL (Plaintiff), by her attorney, alleges the following
17
           against KOHL’S CORPORATION, (Defendant):
18

19      1. Plaintiff brings this action on behalf of herself individually seeking damages

20         and any other available legal or equitable remedies resulting from the illegal
21
           actions of Defendant, in negligently, knowingly, and/or willfully contacting
22
           Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
23

24         Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and

25         in violation of California’s Rosenthal Fair Debt Collection Practices Act

                                             -1-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 2 of 8 Page ID #:2




           (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 1

 2
                                  JURISDICTION AND VENUE
 3

 4      2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.

 5         §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 6
           (2012), holding that federal and state courts have concurrent jurisdiction over
 7
           private suits arising under the TCPA.
 8

 9      3. Venue is proper in the United States District Court for the Central District of

10         California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
11
           this District and a substantial part of the events or omissions giving rise to the
12
           herein claims occurred, or a substantial part of property that is the subject of
13

14         the action is situated within this District.
15
                                           PARTIES
16
        4. Plaintiff is a natural person residing in Los Angeles County, in the City of
17

18
           Santa Clarita, in the State of California and is otherwise sui juris.

19      5. Defendant is a Wisconsin corporation doing business in the State of
20
           California with its principal place of business located in Menomonee Falls,
21
           Wisconsin.
22

23      6. At all times relevant to this Complaint, Defendant has acted through its agents

24         employees, officers, members, directors, heir, successors, assigns, principals,
25
           trustees, sureties, subrogees, representatives and insurers.

                                               -2-
                                      PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 3 of 8 Page ID #:3




                               FACTUAL ALLEGATIONS
 1

 2      7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 3
        8. Defendant placed collection calls to Plaintiff seeking and attempting to
 4
           collect on alleged debts incurred through purchases made on credit issued by
 5

 6
           Defendant.

 7      9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 8
           number (805) 444-65XX.
 9
        10. Defendant places collection calls to Plaintiff from phone numbers including,
10

11         but not limited to (469) 730-9692, (213) 568-4035, (213) 217-9798 and (213)

12         212-9145.
13
        11. Per its prior business practices, Defendant’s calls were placed with an
14
           automated dialing system (“auto-dialer”).
15

16      12. Defendant used an “automatic telephone dialing system”, as defined by 47
17         U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
18
           a consumer debt allegedly owed by Plaintiff, Kristine Frankel.
19

20
        13. Defendant’s calls constituted calls that were not for emergency purposes as

21         defined by 47 U.S.C. § 227(b)(1)(A).
22
        14. Defendant’s calls were placed to a telephone number assigned to a cellular
23
           telephone service for which Plaintiff incurs a charge for incoming calls
24

25         pursuant to 47 U.S.C. § 227(b)(1).


                                             -3-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 4 of 8 Page ID #:4




        15. Defendant never received Plaintiff’s “prior express consent” to receive calls
 1

 2         using an automatic telephone dialing system or an artificial or prerecorded
 3
           voice on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4
        16. On April 2, 2019, Plaintiff called into Defendant’s company at phone number
 5

 6
           (213) 568-4117.       Plaintiff spoke with Defendant’s representative and

 7         requested that Defendant cease calling Plaintiff’s cellular phone.
 8
        17. During the conversation, Plaintiff gave Defendant her social security number
 9
           to assist Defendant in accessing her account before asking Defendant to stop
10

11         calling her cell phone.

12      18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
13
           cellular telephone and/or to receive Defendant’s calls using an automatic
14
           telephone dialing system in her conversation with Defendant’s representative
15

16         on April 2, 2019.
17      19. Despite Plaintiff’s request to cease, Defendant placed collection calls to
18
           Plaintiff through September 25, 2019.
19

20
        20. Despite Plaintiff’s request that Defendant cease placing automated collection

21         calls, Defendant placed at least two hundred and ninety-six (296) automated
22
           calls to Plaintiff’s cell phone.
23

24

25


                                              -4-
                                      PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 5 of 8 Page ID #:5




                       FIRST CAUSE OF ACTION
 1
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 2                        PROTECTION ACT
                            47 U.S.C. § 227
 3

 4      21. Plaintiff repeats and incorporates by reference into this cause of action the
 5
           allegations set forth above at Paragraphs 1-20.
 6
        22. The foregoing acts and omissions of Defendant constitute numerous and
 7

 8         multiple negligent violations of the TCPA, including but not limited to each
 9         and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
10
        23. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
11

12
           Plaintiff is entitled to an award of $500.00 in statutory damages, for each and

13         every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
14
        24. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
15
           the future.
16

17
                    SECOND CAUSE OF ACTION
       KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
18                 CONSUMER PROTECTION ACT
                        47 U.S.C. § 227 et. seq.
19

20
        25. Plaintiff repeats and incorporates by reference into this cause of action the
21
           allegations set forth above at Paragraphs 1-20.
22

23
        26. The foregoing acts and omissions of Defendant constitute numerous and

24         multiple knowing and/or willful violations of the TCPA, including but not
25


                                              -5-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 6 of 8 Page ID #:6




           limited to each and every one of the above cited provisions of 47 U.S.C. §
 1

 2         227 et seq.
 3
        27. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 4
           227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
 5

 6
           for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

 7         U.S.C. § 227(b)(3)(C).
 8
        28. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
 9
           the future.
10

11                     THIRD CAUSE OF ACTION
             DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
12                   COLLECTION PRACTICES ACT
13
                         CA CIV CODE § 1788.17

14      29. Plaintiff repeats and incorporates by reference into this cause of action the
15
           allegations set forth above at Paragraphs 1-20.
16
        30. Defendant violated the RFDCPA based on the following:
17

18            a. Defendant violated the §1788.17 of the RFDCPA by continuously

19                failing to comply with the statutory regulations contained within the
20
                  FDCPA, 15 U.S.C. § 1692 et seq.
21
                                  PRAYER FOR RELIEF
22

23         WHEREFORE, Plaintiff, KRISTINE FRANKEL, respectfully requests
24      judgment be entered against Defendant, KOHL’S CORPORATION, for the
25
        following:

                                              -6-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 7 of 8 Page ID #:7




                               FIRST CAUSE OF ACTION
 1

 2      31. For statutory damages of $500.00 multiplied by the number of negligent
 3
           violations of the TCPA alleged herein two hundred and ninety-six (296); one
 4
           hundred and forty-eight thousand dollars ($148,000.00);
 5

 6
        32. Actual damages and compensatory damages according to proof at time of

 7
           trial;
                              SECOND CAUSE OF ACTION
 8

 9      33. For statutory damages of $1,500.00 multiplied by the number of knowing
10
           and/or willful violations of TCPA alleged herein two hundred and ninety-six
11
           (296); four hundred and forty-four thousand dollars ($444,000.00);
12

13
        34. Actual damages and compensatory damages according to proof at time of
           trial;
14
                                THIRD CAUSE OF ACTION
15

16      35. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair

17         Debt Collection Practices Act;

18      36. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
19         Collection Practices Act, Cal. Civ. Code §1788.30(b);

20      37. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt

21         Collection Practices Act, Cal. Civ Code § 1788.30(c), and;

22      38. Actual damages and compensatory damages according to proof at time of

23         trial;

24

25


                                            -7-
                                   PLAINTIFF’S COMPLAINT
     Case 2:19-cv-10916-ODW-PLA Document 1 Filed 12/27/19 Page 8 of 8 Page ID #:8




 1                             ON ALL CAUSES OF ACTION
 2      39. Actual damages and compensatory damages according to proof at time of
 3         trial;
 4      40. Costs and reasonable attorneys’ fees, and;
 5      41. Any other relief that this Honorable Court deems appropriate.
 6                                    JURY TRIAL DEMAND
 7      42. Plaintiff demands a jury trial on all issues so triable.
 8

 9                                            RESPECTFULLY SUBMITTED
10

11      Dated: December 27, 2019              By:/s/Jeremy E. Branch
                                              Attorney for Plaintiff KRISTINE
12
                                              FRANKEL
13

14

15

16

17

18

19

20

21

22

23

24

25


                                               -8-
                                      PLAINTIFF’S COMPLAINT
